                                                    Case 18-50489-CSS   Doc 224          Filed 04/21/20         Page 1 of 3
Court Conference                                                                                      U.S. Bankruptcy Court-District of Delaware
           Calendar Date:              04/20/2020                                                    Confirmed Telephonic Appearance Schedule
           Calendar Time:              11:00 AM ET
                                                                                                                      Honorable Christopher S. Sontchi
                                                                                                                                                   #6
                                                                                                                                                2nd Revision Apr 20 2020 7:07AM

 Page #       Item #    Case Name        Case #      Proceeding          App ID Appearing             Telephone       Firm Name                          Representing
                        Maxus Energy     16-11501    Hearing            10530431   Marissa            (212)           Sidley Austin LLP                  Defendant(s), YPF /
                        Corporation      (18-5048                                  Alter-Nelson       839-5300 ext.                                      LIVE
                                         9)
                        Maxus Energy     16-11501    Hearing            10530308   Lara Bach          (305)           Weil Gotshal & Manges              Representing, Repsol
                        Corporation      (18-5048                                                     577-3100 ext.                                      S.A., Repsol
                                         9)                                                                                                              Exploración, S.A.,
                                                                                                                                                         Repsol USA Holdings
                                                                                                                                                         Corp., Repsol E&P USA,
                                                                                                                                                         / LI
                        Maxus Energy     16-11501    Hearing            10527841   Brett Bakemeyer    (212)           White & Case LLP                   Plaintiff(s), Maxus
                        Corporation      (18-5048                                                     819-2545 ext.                                      Liquidating Trust /
                                         9)                                                                                                              LISTEN ONLY
                        Maxus Energy     16-11501    Hearing            10530309   Corey Berman       (305)           Weil Gotshal & Manges              Representing, Repsol
                        Corporation      (18-5048                                                     577-3194 ext.                                      S.A., Repsol
                                         9)                                                                                                              Exploración, S.A.,
                                                                                                                                                         Repsol USA Holdings
                                                                                                                                                         Corp., Repsol E&P USA,
                                                                                                                                                         / LI
                        Maxus Energy     16-11501    Hearing            10529904   Steven Bodzin      (917)           Redd Intelligence                  Media, REDD
                        Corporation      (18-5048                                                     294-6057 ext.                                      Intelligence / LISTEN
                                         9)                                                                                                              ONLY
                        Maxus Energy     16-11501    Hearing            10528809   Daniel B. Butz     (302)           Morris Nichols Arsht & Tunnell     Representing, Repsol
                        Corporation      (18-5048                                                     351-9348 ext.   LLP                                S.A., Repsol
                                         9)                                                                                                              Exploración, S.A.,
                                                                                                                                                         Repsol USA Holdings
                                                                                                                                                         Corp. / LIVE
                        Maxus Energy     16-11501    Hearing            10530547   Mark D. Collins    (302)           Richards, Layton & Finger, P.A.    Interested Party,
                        Corporation      (18-5048                                                     651-7531 ext.                                      Occidental Petroleum
                                         9)                                                                                                              Corp. / LISTEN ONLY
                        Maxus Energy     16-11501    Hearing            10528754   Robert J.          (302)           Morris Nichols Arsht & Tunnell     Representing, Repsol
                        Corporation      (18-5048                                  Dehney             658-9200 ext.   LLP                                S.A., Repsol
                                         9)                                                                                                              Exploración, S.A.,
                                                                                                                                                         Repsol USA Holdings
                                                                                                                                                         Corp. / LIVE
                        Maxus Energy     16-11501    Hearing            10527794   Michael Farnan     (302)           Farnan LLP                         Plaintiff(s), The Maxus
                        Corporation      (18-5048                                                     777-0300 ext.                                      Liquidating Trust / LIVE
                                         9)

Peggy Drasal ext. 802                                                    CourtConfCal2009                                                                                Page 1 of 3
                        Maxus Energy   16-11501   Case  18-50489-CSS
                                                   Hearing             Doc 224
                                                                             JosephFiled
                                                                       10527804          04/21/20
                                                                                    Farnan,  (302)             PageFarnan
                                                                                                                    2 of LLP
                                                                                                                          3                             Plaintiff(s), The Maxus
                        Corporation    (18-5048                                   Jr.                777-0321 ext.                                      Liquidating Trust /
                                       9)                                                                                                               LISTEN ONLY
                        Maxus Energy   16-11501    Hearing             10531579   Donald Frankel     (617)           U.S. Department of Justice         Interested Party, US
                        Corporation    (18-5048                                                      748-3512 ext.                                      DOI, NOAA, et al /
                                       9)                                                                                                               LISTEN ONLY
                        Maxus Energy   16-11501    Hearing             10530389   Martin Jackson     (212)           Sidley Austin LLP                  Creditor, Ypf Defendants
                        Corporation    (18-5048                                                      839-6726 ext.                                      / LIVE
                                       9)
                        Maxus Energy   16-11501    Hearing             10530397   John J. Kuster     (212)           Sidley Austin LLP                  Creditor, Ypf Defendants
                        Corporation    (18-5048                                                      839-5300 ext.                                      / LIVE
                                       9)
                        Maxus Energy   16-11501    Hearing             10530386   Matthew B.         (302)           Landis Rath & Cobb LLP             Creditor, Ypf Defendants
                        Corporation    (18-5048                                   McGuire            467-4400 ext.                                      / LIVE
                                       9)
                        Maxus Energy   16-11501    Hearing             10528763   Curtis S. Miller   (302)           Morris, Nichols, Arsht & Tunnell   Representing, Repsol
                        Corporation    (18-5048                                                      351-9412 ext.   LLP                                S.A., Repsol
                                       9)                                                                                                               Exploración, S.A.,
                                                                                                                                                        Repsol USA Holdings
                                                                                                                                                        Corp. / LIVE
                        Maxus Energy   16-11501    Hearing             10527831   Matthew            (212)           White & Case LLP                   Plaintiff(s), The Maxus
                        Corporation    (18-5048                                   Nicholson          819-2606 ext.                                      Liquidating Trust / LIVE
                                       9)
                        Maxus Energy   16-11501    Hearing             10529884   Sven T. Nylen      (312)           Benesch Friedlander Coplan &       Interested Party, Lower
                        Corporation    (18-5048                                                      624-6388 ext.   Aronoff, LLP                       Passaic River Study
                                       9)                                                                                                               Area Site Cooperating
                                                                                                                                                        Parties Group / LISTEN
                                                                                                                                                        ONLY
                        Maxus Energy   16-11501    Hearing             10530316   Pravin Patel       (302)           Weil Gotshal & Manges LLP          Representing, Repsol
                        Corporation    (18-5048                                                      658-9800 ext.                                      S.A., Repsol
                                       9)                                                                                                               Exploración, S.A.,
                                                                                                                                                        Repsol USA Holdings
                                                                                                                                                        Corp., Repsol E&P USA,
                                                                                                                                                        / LI
                        Maxus Energy   16-11501    Hearing             10530655   Morgan L.          (302)           Womble Bond Dickinson ( US )       Interested Party, Legacy
                        Corporation    (18-5048                                   Patterson          252-4326 ext.   LLP                                Vulcan Corp / LIVE
                                       9)
                        Maxus Energy   16-11501    Hearing             10531977   Andrew Propps      (212)           Sidley Austin LLP                  Defendant(s), YPS /
                        Corporation    (18-5048                                                      839-5300 ext.                                      LISTEN ONLY
                                       9)                                                            5559
                        Maxus Energy   16-11501    Hearing             10531991   Juan Russo         (212)           YPF                                Defendant(s), YPS /
                        Corporation    (18-5048                                                      839-5300 ext.                                      LISTEN ONLY
                                       9)
                        Maxus Energy   16-11501    Hearing             10527819   J. Christopher     (212)           White & Case LLP                   Plaintiff(s), The Maxus
                        Corporation    (18-5048                                   Shore              819-8394 ext.                                      Liquidating Trust / LIVE
                                       9)
                        Maxus Energy   16-11501    Hearing             10530552   Russell            (302)           Richards, Layton & Finger, P.A.    Interested Party,
                        Corporation    (18-5048                                   Silberglied        651-7545 ext.                                      Occidental Petroleum
                                       9)                                                                                                               Corp. / LISTEN ONLY



Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                                Page 2 of 3
                        Maxus Energy   16-11501   Case  18-50489-CSS
                                                   Hearing             Doc 224
                                                                       10529419   Filed
                                                                             Edward Soto 04/21/20
                                                                                             (305)    PageWeil
                                                                                                           3 of  3 & Manges
                                                                                                               Gotshal        Representing, Repsol
                        Corporation    (18-5048                                             577-3177 ext.                     E&P USA, Inc., Repsol
                                       9)                                                                                     Offshore E&P USA, Inc.,
                                                                                                                              Repsol E&P T&T Ltd.
                                                                                                                              and Reps / LI




Peggy Drasal ext. 802                                                   CourtConfCal2009                                                    Page 3 of 3
